456 F.2d 1310
UNITED STATES of America, Plaintiff and Appellee,v.Fred Carroll WILSON, Appellant.
No. 71-2866.
United States Court of Appeals,Ninth Circuit.
April 12, 1972.

J. Frank McCabe, Asst. Federal Public Defender (argued), Frank O. Bell, Jr., Asst. Federal Public Defender, James F. Hewitt, Federal Public Defender, San Francisco, Cal., for appellant .
Paul J. Fitzpatrick, Asst. U. S. Atty.  (argued), F. Steele Langford, Asst. U. S. Atty., James L. Browning, Jr., U. S. Atty., San Francisco, Cal., for plaintiff-appellee.
Before CHAMBERS and TRASK, Circuit Judges, and MURRAY,* District Judge.
PER CURIAM:


1
The judgment of conviction for theft and for possession of stolen goods (four counts) from interstate commerce is affirmed.


2
There was no mathematical proof that the goods had not left interstate commerce, but the jury could have found, on the circumstances of the case, beyond a reasonable doubt that the interstate transit had not terminated.  This the jury did.  Other elements of the crime are clearly present.


3
Other points we find without substance.



*
 Honorable W. D. Murray, Senior United States District Judge for the District of Montana, sitting by designation